UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7204



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY LOGAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-00-6, CA-02-104)


Submitted:    November 27, 2002        Decided:     December 18, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Logan, Appellant Pro Se. Thomas Richard Ascik, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Logan seeks to appeal the district court’s order denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).   We have

reviewed the record and conclude on the reasoning of the district

court that Logan has not made a substantial showing of the denial

of a constitutional right. See United States v. Logan, Nos. CR-00-

6; CA-02-104 (W.D.N.C. July 15, 2002).     Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2